Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed September 6, 2022 has been entered.  Claims 1-7 are pending in this application, with claim 4 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1-3 and 5-7 are examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-060831 (and its translation as provided by Applicant).
JP ‘831 discloses composite powders including i) silver powder having an average diameter of 0.1-10 µm and ii) silver particles having an average diameter of <20 nm deposited on the surface of the larger particles; see para [0006] part (3) of the translation of JP ‘831.  Both the larger and smaller particles are silver, in accord with the “same metal” limitation of claim 1 as amended and new claim 7.  The prior art suggests both i) forming a sintered body as set forth in claim 1 as amended from the composite powder and ii) metal pastes containing the composite powder as set forth in new claim 7; see para [0015] of the translation.  With respect to claim 3, the discussion in the prior art of a “diameter” of the smaller particles implies a spherical shape.
JP ‘831 does not specify the crystallite diameter of either the larger or smaller particles as recited in the instant claims, and does not specify the specific surface area recited in instant claims 2 or 5.  However,
a) With regard to crystallite diameter, the crystallite diameter of a material cannot be larger than the material itself and, unless the material is a single crystal, will be smaller than the material itself.  Given the dimensions of the larger and smaller particles disclosed in the prior art, numerous embodiments of the prior art would possess crystallite diameters within the ranges presently claimed, e.g. a silver powder with diameter of 10 µm would be likely to have a crystallite diameter of 0.6-10 µm, and a silver powder with diameter of 20 nm would be likely to have a crystallite diameter of 3-20 nm.
b) With regard to specific surface area, this is a physical property dependent substantially upon the size and shape of the components of a given material.  Because the prior art and claimed materials are formed of a combination of substantially the same size and shape metal particles, it is a reasonable assumption that the resulting specific surface areas of those materials would likewise be the same or nearly so.
Thus, the disclosure of JP 2005-060831 is held to create a prima face case of obviousness of an invention as presently claimed.

Claim 3 is further rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-060831, as above in view of Muschelknautz et al. (US 2015/0263192).
JP ‘831, discussed above, does not specifically refer to spherical shaped nanoparticles.  Muschelknautz indicates that, in the context of mixtures of silver particles of substantially micron size and silver nanoparticles, it was conventional in the art for the nanoparticles to be spherical; see Muschelknautz para [0121].  Muschelknautz discloses this limitation for particles that are to be subjected to sintering in accord with the present claim; see Muschelknautz para [0113] and [0122].  Thus, at a minimum, the combined disclosures of JP 2005-060831 and Muschelknautz et al. would have suggested an invention as claimed to one of ordinary skill in the art.

			Response to Arguments
In a response filed September 6, 2022, Applicant presents arguments with respect to patentability of the claimed invention over a previously cited Okamura reference.  In view of the amendments to the claims, the rejection based on Okamura has been withdrawn.  However, the amended claims have been subjected to new grounds of rejection as set forth supra.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art suggests a sintered body obtained from materials as claimed and having an average crystallite diameter in the range recited in this claim.

Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        October 26, 2022